Proceeding instituted by the city of New York for the purpose of acquiring title to certain lands and premises for construction, maintenance and operation of a municipal rapid transit railroad yard. Order granting claimant’s motion to vacate final decree dated July 15, 1932, in so far as it affects damage parcel No. 49, and setting matter down for a further hearing, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.